EXHIBIT Company Contact Investor Relations Contact: Mr. James G. Reindl Mr. Crocker Coulson, President Chairman and CEO CCG Investor Relations TechPrecision Corporation Tel: 1-646-213-1915 (NY office) or Tel: 1-978-874-0591 Mr. Gary Chin, Tel: 1-646-213-1909 Email: reindlj@ranor.com Email: crocker.coulson@ccgir.com www.techprecision.com www.ccgir.com FOR IMMEDIATE RELEASE TechPrecision Corporation Announces Conference Call to Discuss Third Quarter Fiscal 2009 Results Westminster, MA – February 9, 2009 – TechPrecision Corporation (OTC Bulletin Board: TPCS) (“TechPrecision”, or “the Company”), a leading manufacturer of large-scale, high-precision machined metal fabrications with customers in the alternative energy, medical, nuclear, defense, aerospace and other commercial industries, announced today that it will conduct a conference call at 10:00 a.m. Eastern Time on Thursday,
